Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 8-9 of the remark Applicant argued prior art Vu neither discloses predictive available data nor aggregated links as recited in the independent claims and further argues Vu discloses only a single link.  
 	
In response:
 	The examiner respectfully disagrees. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Applicant’s own specification at paragraph [0029] discloses predicting availability in a radio frequency link aggregation group, but fails to disclose predicting availability is the predictive available data. Applicant’s own specification at [0033] discloses generating available data for each capacity of aggregated links, but fails to discloses generated data is the predictive available data. 
 	Prior art Vu at abstract; [0024] discloses a transmitter and/or receiver maintain a history of score and determine a pattern based on the score. Based on the detected pattern, transmitter and/or receiver can predict the availability of the bandwidth in a link will be bellow a threshold. Based on the prediction, the transmitter reduces or adjust the data transmission in the link to fit the predicted available bandwidth. The reduced or adjusted amount of data which is generated and transmitted in the predicted available bandwidth corresponding to predictive available data. If a particular definition of the claim term “predictive available data” is applied here, then applicant should define it in the claim and also provide support in the specification. 
 	Prior art Vu at Fig.4; [0042] shows and discloses plurality of links. Other references in the rejection also discloses plurality of links.  
 	For the above reasons, examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-5, 9-13 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi) in view of U.S.  Pre-Grant Publication US 2012/0008596 to Jung et al. (hereinafter Jung) in view of U.S.  Pre-Grant Publication US 2019/0068473 to Vu et al. (hereinafter Vu)

As to claims 1, 9 and 17, Dibirdi discloses a method, comprising:
 	receiving link information for each link of aggregated links, wherein the received link information comprises data for a corresponding link including at least one capacity of the corresponding link, and availability of the corresponding link due to one or more link availability factors, wherein a link is a network formed by at least two wireless radio systems at fixed locations and is configured to provide backhaul communications as part of a larger network (Dibirdi; Fig.7:703; [0053]-[0054] shows and discloses of receiving link information in an advertising frame. [0023] discloses advertising frame for each link. Fig.1; [0021] shows and discloses plurality of links corresponds to aggregated links. [0009]; discloses of receiving available capacity for a link. [0033] discloses wherein link’s capacity is affected by weather (=factor). Fig.1 [0002] shows a system that includes PE gateway, CE gateway, mobile phone connected to a communication network or provider through plurality of links (i.e link between provide and PE, link between PE and CE etc.).  [0002]; [0021]-[0023]; Fig.1 shows and discloses a system  includes plurality of providers that provide data to the CE gateways or mobile terminals  through  PE gateways (or routers) means Fig.1 can include two or more systems. It is known in the technology that servers and routers are located in the fixed location. The communication between server and router through which router is receiving advertising frame corresponds to backhaul communication); and
 	Dibirdi discloses availability of the corresponding link due to one or more link availability factors, but fails to disclose “wherein the availability means uptime or downtime, wherein the downtime means an amount of time in a time period that the corresponding link is unavailable, wherein the uptime means an amount of time in the time period that the corresponding link is available, and wherein the time period equals a sum of the uptime and the downtime” However, Jung discloses 
  	wherein the availability means uptime or downtime, wherein the downtime means an amount of time in a time period that the corresponding link is unavailable, wherein the uptime means an amount of time in the time period that the corresponding link is available, and wherein the time period equals a sum of the uptime and the downtime (Jung; [0007]; [0017] discloses a mobile terminal receiving information from a serving base station (=provider) that indicates available interval (=uptime) during which the mobile terminal transmit or receive data in uplink or downlink means link or channel is available for data transmission and reception during available time period and also discloses of receiving information of the unavailable interval (=downtime) during which the mobile terminal is not allowed transmit or receive data in uplink or downlink means link or channel is not available for data transmission and reception during unavailable time period. The sum of available interval and unavailable interval corresponds to time period. Abstract; discloses serving base station means base station is the provider.      
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that a receiving device receives the current status of a serving base station or provider and decide of data transmission or reception based on availability or non-availability of a link connected to a serving base station (Jung; [0004]; [0007]) 
 	Dibirdi-Jung discloses of generating data, but fails to disclose of generating predictive availability data. However, Vu discloses     
 		generating predictive availability data for each capacity of the aggregated links (Vu; Abstract; [0024] discloses a transmitter and/or receiver maintain a history of score and determine a pattern based on the score. Based on the detected pattern, transmitter and/or receiver can predict the availability of the bandwidth in a link will be bellow a threshold. Based on the prediction, the transmitter reduces or adjust the data transmission in the link to fit the predicted available bandwidth. The reduced or adjusted amount of data which is generated and transmitted in the predicted available bandwidth corresponding to predictive available data)
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to send data based on the link quality and thus use the limited resources in an effective way. 
 	 
 	As to claims 2, 10 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition, Dibirdi-Jung-Vu discloses wherein the one or more link availability factors comprising at least one of attenuation due to rain, multipath, and equipment failure (Dibirdi; [0033] discloses changing weather pattern can significantly affects the maximum bandwidth capacity. Rain can change the weather which is known to all). 

 	As to claims 3, 11 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Dibirdi-Jung-Vu discloses further comprising assigning each link a zero data rate capacity and zero downtime, or one hundred percent uptime, for each corresponding link availability factor (Dibirdi; [0049] discloses of determining available capacity for a link at a given time (i.e 10 ms) and [0051] discloses of generating a advertising frame based on the determination. [0052] discloses the frame is transmitted to the other device that indicates the available capacity for a link for a given time. This time corresponds to one hundred percent uptime. [0033] discloses link availability factor).  

	As to claims 4, 12 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition, Dibirdi-Jung-Vu discloses further comprising determining whether at least one link availability factor has a partially correlated availability (Dibirdi; [0033]); and
 		for each link availability factor determined to have the partially correlated availability, obtaining the partially correlated availability (Dibirdi; [0033]; [0056] discloses link capacity of link 214 is 200Mbps Instead of 500 Mbps means the partially correlated availability).

	As to claims 5, 13 and 22, the rejection of claim 1 as listed above is incorporated herein. In addition, Dibirdi-Jung-Vu discloses wherein the generating availability data comprises generating a total availability data for each link availability factor, and summing the total availability data of each link availability factor (Vu; Abstract) 

 	As to claims 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Dibirdi-Jung-Vu discloses wherein the processor circuity comprises: 
 	at least one processor (Dibirdi; [0058]); and 
 	at least one memory coupled to the at least one processor (Dibirdi; [0058])

4.	Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi) in view of U.S.  Pre-Grant Publication US 2012/0008596 to Jung et al. (hereinafter Jung) in view of U.S.  Pre-Grant Publication US 2019/0068473 to Vu et al. (hereinafter Vu) in view of U.S.  Pre-Grant Publication US 2010/0118718 to Kobayashi et al. (hereinafter Kobayashi) 
  
	As to claims 6, 14 and 23, Dibirdi-Jung-Vu discloses a capacity of the links, but fails to disclose of sorting capacity in descending or ascending order. However, Kobayashi discloses further comprising 
 	sorting rows in descending order of capacity, and in ascending order of the downtime for rows with identical capacities (Kobayashi; [0052]; [0073]; [0082])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that the device can select a link based on the sorted rows and thus provide a QoS

6.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0302027 to Dibirdi et al. (hereinafter Dibirdi) in view of U.S.  Pre-Grant Publication US 2012/0008596 to Jung et al. (hereinafter Jung) in view of U.S.  Pre-Grant Publication US 2019/0068473 to Vu et al. (hereinafter Vu) in view of U.S.  Pre-Grant Publication US 2016/0202847 to Wong et al. (hereinafter Wong) 

 	As to claim 16, Dibirdi-Jung-Vu discloses a capacity of the links, but fails to disclose displaying available data information. However, Wong discloses further comprising
 	displaying at least one remaining capacity and corresponding predictive availability data (Wong; [0047] discloses of displaying new remaining amount of data available for use) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that device can decide based on the display.

Allowable Subject Matter
	Claims 7-8, 15 and 24-25 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478